ON PETITION FOR REHEARING.
STEWART, J.
The respondents have filed a petition for rehearing. It presents bnt one question which we deem of sufficient importance to consider further. It is argued that the request of John J. Daggett, a brother of the deceased, for the appointment of Bressler did not in any way add to the force of the application of Jennie S. Thomas or take away from the probate court the discretion vested in it under the provisions of Rev. Stat., sec. 5365, and that the provisions of sec. 5366 have no application to a hearing for letters of administration in the first instance, and only apply when letters have been issued, and the petition of any one of the class enumerated in said section or the nominee of such person is presented for the revocation of letters already issued, and the request to issue letters to the applicant or the nominee of such applicant. As stated in the principal opinion, however, courts will not do or permit to be done vain and useless things when they can be avoided by the application of the law to the facts as they are presented to the court. While it is true that sec. 5366 in terms applies when letters have already been issued, yet, as stated in the principal opinion, when the facts contained in sec. 5366 are presented to the probate court upon the hearing of a petition for letters, the court will construe said section in connection with secs. 5365 and 5351, and not make an appointment of an administrator, which under the provisions of see. 5366 would immediately be subject to removal upon the application of any of the class enumerated in said section or the nominee of such person. When the conditions, provided for in sec. 5366, are presented to the court at the original hearing for letters, then it is the duty of the probate court to construe said section in connection with the other sections and issue the letters to the person qualified to receive the same under the provisions of said section, and not do a useless and unnecessary thing by appointing some other person whose removal would be compulsory upon the *513application of any one of the class or the nominee thereof mentioned in said sec. 5366.
The discretion-therefore vested in the probate court under the provisions of see. 5365 ceases to be a discretion, and the duty becomes absolute when the application is made by any of the class or the nominee of such person mentioned in said see. 5366. This construction in no way affects the provisions of see. 5363 of the Rev. Stat., as in this latter section the letters of administration must be granted to any applicant, though it appears there are other persons having better rights to the administration, when such persons fail to appear and claim the issuing of letters to themselves. In other words, the letters must be granted to the applicant unless the person who has a better right thereto appears and asks for letters or nominates someone under the provisions of sec. 5366. This construction harmonizes all these different sections of the statute with reference to letters of administration, and imposes the duty upon the probate court, in making the appointment, not to do a vain and useless thing. Petition ior rehearing is denied.
Ailshie, C. J., and Sullivan, J., concur.